NOTICE OF ALLOWANCE
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given via an interview with attorney Mr. Nick Mattingly on 10/25/2021.
The application has been amended as follows:
1.	(Currently amended)  An for an air-conditioner, comprising:
	a fin;
	multiple heat transfer pipes thermally connected to the fin, having a flat sectional shape, and configured such that refrigerant flows in the multiple heat transfer pipes; 
	an inlet-side header pipe and an outlet-side header pipe each connected to respective inlet sides and outlet sides of the multiple heat transfer pipes, the inlet-side header pipe including multiple refrigerant inlet pipes and multiple refrigerant outlet pipes; and at least two refrigerant flow path systems, including a first refrigerant flow path system and a second refrigerant flow path system, each of the first refrigerant flow path system and the second refrigerant flow path system including a first pair of flow paths and a second pair of flow paths, each of the first pair of flow paths and the second pair of flow paths include at least two of the multiple heat transfer pipes,

	wherein each of the first pair of flow paths and the second pair of flow paths includes a first inlet flow path in communication with one of the multiple refrigerant inlet pipes via the inlet-side header and a second flow path, which is a return flow path that is adjacent to the first inlet flow path and returns refrigerant that flowed through the first inlet flow path,
	wherein the second pair of flow paths includes a third flow path through which refrigerant flows from the second flow path and a fourth flow path, which is a return flow path that is adjacent to the third flow path and returns refrigerant that flowed through the third flow path and is in communication with one of the multiple refrigerant outlet pipes via the inlet-side header,
	wherein the first pair of flow paths of the first refrigerant flow path system is adjacent to the first pair of flow paths of the second refrigerant flow path system, and
	wherein the first pair of flow paths of the second refrigerant flow path system is adjacent to the second pair of flow paths of the first refrigerant flow path system
2.	(Currently amended)  The 
	each of the inlet-side header pipe, the outlet-side header pipe, and the multiple heat transfer pipes are configured such that:

		when the air-conditioner operates with the outdoor heat exchanger functioning as a condenser, the refrigerant having returned from the outlet-side header pipe flows downward in the inlet-side header pipe and the refrigerant flowing toward the outlet-side header pipe flows downward in the outlet-side header pipe.
3.	(Currently amended) The 
	a slit or a cut portion is, at the fin, disposed between adjacent ones of the heat transfer pipes.
4.	(Currently amended)  The 
	a slit or a cut portion is, at the fin, disposed between adjacent ones of the heat transfer pipes.
7.	(Currently amended)  An air-conditioner comprising:		
	an comprising:
		a fin;
	multiple heat transfer pipes thermally connected to the fin, having a flat sectional shape, and configured such that refrigerant flows in the multiple heat transfer pipes; 
	an inlet-side header pipe and an outlet-side header pipe each connected to respective inlet sides and outlet sides of the multiple heat transfer pipes, the inlet-side header pipe including multiple refrigerant inlet pipes and multiple refrigerant outlet pipes; and at least two refrigerant flow path systems, including a first refrigerant flow path system and a second refrigerant flow path system, each of the first refrigerant flow path system and the second refrigerant flow path system including a first pair of flow paths and a second pair of flow paths, each of the first pair of flow paths and the second pair of flow paths include at least two of the multiple heat transfer pipes,
	wherein the refrigerant flows through the multiple heat transfer pipes between the inlet-side header pipe and the outlet-side header pipe so that heat exchange in the outdoor heat exchanger is performed,	
	wherein each of the first pair of flow paths and the second pair of flow paths includes a first inlet flow path in communication with one of the multiple refrigerant inlet pipes via the inlet-side header and a second flow path, which is a return flow path that is adjacent to the first inlet flow path and returns refrigerant that flowed through the first inlet flow path,
	wherein the second pair of flow paths includes a third flow path through which refrigerant flows from the second flow path and a fourth flow path, which is a return flow path that is adjacent to the third flow path and returns refrigerant that flowed through the third flow path and is in communication with one of the multiple refrigerant outlet pipes via the inlet-side header,
	wherein the first pair of flow paths of the first refrigerant flow path system is adjacent to the first pair of flow paths of the second refrigerant flow path system, and
	wherein the first pair of flow paths of the second refrigerant flow path system is adjacent to the second pair of flow paths of the first refrigerant flow path system.


REASONS FOR ALLOWANCE
Claims 1-5, 7 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose the following: an air-conditioner outdoor heat exchanger comprising: wherein each of the first pair of flow paths and the second pair of flow paths includes a first inlet flow path in communication with one of the multiple refrigerant inlet pipes via the inlet-side header and a second flow path, which is a return flow path that is adjacent to the first inlet flow path and returns refrigerant that flowed through the first inlet flow path, wherein the second pair of flow paths includes a third flow path through which refrigerant flows from the second flow path and a fourth flow path, which is a return flow path that is adjacent to the third flow path and returns refrigerant that flowed through the third flow path and is in communication with one of the multiple refrigerant outlet pipes via the inlet-side header, wherein the first pair of flow paths of the first refrigerant flow path system is adjacent to the first pair of flow paths of the second refrigerant flow path system, and wherein the first pair of flow paths of the second refrigerant flow path system is adjacent to the second pair of flow paths of the first refrigerant flow path system. wherein the second outdoor heat exchanger includes: Page 7 of 16Serial No. 16/674,116 Amendment filed August 20, 2021 Responsive to Office Action mailed June 17, 2021at least two refrigerant flow path systems, including a first refrigerant flow path system and a second refrigerant flow path system, each of the first refrigerant flow path system and the second refrigerant flow path system including a second number of 
The closest prior art reference is: Ueno (JP 2013015289 A):
 Ueno discloses an air-conditioner outdoor heat exchanger comprising: a fin; multiple heat transfer pipes thermally connected to the fin, having a flat sectional shape, and configured such that refrigerant flows in the multiple heat transfer pipes; an inlet-side header pipe and an outlet-side header each connected to respective sides and sides of the multiple heat transfer pipes, the inlet-side header pipe including multiple refrigerant inlet pipes and multiple refrigerant outlet pipes; and at least two refrigerant flow path systems, including a first refrigerant flow path system and a second refrigerant flow path system, each of the first refrigerant flow path system and the second refrigerant flow path system including a first pair of flow paths and a second pair of flow paths, each of the first pair of flow paths and the second pair of flow paths include at least two of the multiple heat transfer pipes, wherein the refrigerant flows through the 
However, Ueno does not disclose wherein each of the first pair of flow paths and the second pair of flow paths includes a first inlet flow path in communication with one of the multiple refrigerant inlet pipes via the inlet-side header and a second flow path, which is a return flow path that is adjacent to the first inlet flow path and returns refrigerant that flowed through the first inlet flow path, wherein the second pair of flow paths includes a third flow path through which refrigerant flows from the second flow path and a fourth flow path, which is a return flow path that is adjacent to the third flow path and returns refrigerant that flowed through the third flow path and is in communication with one of the multiple refrigerant outlet pipes via the inlet-side header, wherein the first pair of flow paths of the first refrigerant flow path system is adjacent to the first pair of flow paths of the second refrigerant flow path system, and wherein the first pair of flow paths of the second refrigerant flow path system is adjacent to the second pair of flow paths of the first refrigerant flow path system. wherein the second outdoor heat exchanger includes:Page 7 of 16Serial No. 16/674,116 Amendment filed August 20, 2021Responsive to Office Action mailed June 17, 2021at least two refrigerant flow path systems, including a first refrigerant flow path system and a second refrigerant flow path system, each of the first refrigerant flow path system and the second refrigerant flow path system including a second number of pairs of flow paths that is less than the first number of flow paths that includes a first pair of flow paths that includes at least two of the multiple heat transfer pipes, wherein the refrigerant flows through the multiple heat transfer pipes between the inlet-side header pipe and the outlet-side header pipe so that heat exchange in the outdoor heat exchanger is performed, wherein the first pair of flow paths includes a first 
Further, there appears to be no reason to modify Ueno to come up with the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMRAN TAVAKOLDAVANI whose telephone number is (313)446-6612. The examiner can normally be reached on Monday-Friday 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/KAMRAN TAVAKOLDAVANI/
Examiner, Art Unit 3763
/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763